Citation Nr: 0723688	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  04-40 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
multiple joints.

2.  Entitlement to a certificate of eligibility for specially 
adapted housing or a certificate of eligibility for a special 
home adaptation grant.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to 
January 1989. 

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center in Wichita, Kansas (the RO).  

Procedural history

In the April 2004 rating decision, inter alia, service 
connection for multiple-joint arthritis and entitlement to a 
certificate of eligibility for specially adapted housing or a 
certificate of eligibility for a special home adaptation 
grant were denied.  
The veteran perfected an appeal as to those two denials.

In April 2005, the veteran testified at a hearing held at the 
RO before a Decision Review Officer (DRO), a transcript of 
which has been associated with the veteran's VA claims 
folder.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action on her part is required.

Issues not on appeal

In an October 2002 rating decision, service connection was 
denied for depression.  The veteran perfected an appeal as to 
that denial.  In a November 2003 DRO decision, service 
connection was granted for major depressive disorder and a 
70 percent disability rating was assigned effective May 9, 
2002.  The veteran did not express disagreement with the 
assignment of the 70 percent disability rating or the 
effective date of that rating.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second Notice of Disagreement must thereafter be 
timely filed to initiate appellate review of "downstream" 
issues such as the compensation level assigned for the 
disability or the effective date of service connection].  

In a February 2003 rating decision, a 10 percent disability 
rating was assigned for headaches effective March 27, 2002.  
The veteran expressed disagreement with the assignment of a 
10 percent disability rating for headaches and perfected an 
appeal.  In the November 2003 DRO decision, a 50 percent 
disability rating was assigned for service-connected 
headaches effective March 27, 2002.  In a December 2003 
statement, the veteran indicated that she was satisfied with 
the 50 percent disability rating and thus withdrew her 
appeal.  See 38 C.F.R. § 20.204 (2006).  That issue is no 
longer in appellate status.  

In the April 2004 rating decision, service connection for 
chronic sinusitis and pharyngitis was denied.  The veteran 
perfected an appeal.  In April 2005, the veteran withdrew the 
appeal.

In the April 2004 rating decision, service connection for 
fibroid uterus was denied.  The veteran perfected an appeal.  
In a December 2004 rating decision, service connection for 
hysterectomy due to a C-section, adenomyosis, and fibromata 
was denied.  The veteran perfected an appeal as to that 
denial also.  In a July 2006 rating decision, service 
connection for a hysterectomy (to include adenomyosis, 
fibromata, and fibroid uterus) was granted.  A noncompensable 
(zero percent) disability rating was assigned effective June 
26, 2003; a 100 percent disability rating pursuant to 
38 C.F.R. § 4.30 was assigned effective August 20, 2003; and 
a 50 percent disability rating was assigned effective 
December 1, 2003.  The veteran did not express disagreement 
with the assignments of the disability ratings or the 
effective dates of such ratings.  See Grantham, supra.  

REMAND

In an August 2006 VA Form 9, the veteran requested a Travel 
Board hearing.  In an attached statement, she indicated that 
she wanted either an in-person hearing at the RO before the 
Travel Board or a videoconference hearing.

Therefore, this case is REMANDED to the RO for the following 
action:

The RO should contact the veteran's 
representative to determine whether she 
wants a Travel Board hearing or a 
videoconference hearing.  After receiving 
a response, the RO should schedule the 
veteran for a hearing.  The veteran 
should be notified of the date, time and 
place of such a hearing by letter mailed 
to her current address of record, with a 
copy to her representative.

The purpose of this REMAND is to comply with due process 
requirements.  No action is required of the veteran until 
further notice.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).




_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



